Citation Nr: 0510450	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  99-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1961 to 
August 1963, and from November 1990 to May 1991.  He served 
in the Southwest Asia theater of operations from December 
1990 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a September 1998 rating decision from a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a March 2004 decision, the Board granted service 
connection for reactive airway disease and remanded the 
issues of entitlement to service connection for tuberculosis 
and for chronic fatigue, to include as due to an undiagnosed 
illness.


REMAND

The March 2004 Board remand directed, among other things, 
that the veteran be scheduled for appropriate VA examinations 
in connection with the issues on appeal.  The claims file 
shows that examinations were scheduled, but that the veteran 
failed to report.  

However, an internal VA document entitled "Compensation and 
Pension Exam Inquiry" which reflects the failure to report 
also reflects an address on [redacted] which 
(according to information recently obtained by the veteran's 
national service representative at the Board's request) is an 
address which the veteran has not lived at for over 8 years.  
Although the claims file does not include a copy of the 
actual examination notice letter, the Board must assume that 
the examination notice letter was also mailed to the 
incorrect address that apparently was in the records of the 
VA medical facility.  Under the circumstances, the Board 
believes that the veteran was not furnished proper notice of 
the examinations and that the examinations should be 
rescheduled.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature of the claimed 
tuberculosis and fatigue disorders.  The 
veteran should be furnished notice of the 
examinations by letter addressed to his 
current address on [redacted] as 
reflected in an April 4, 2005, Report of 
Contact included in the claims file.  

It is imperative that the claims file be 
made available to the examiners for 
review in connection with the 
examinations.  All medically indicated 
special tests and studies should be 
accomplished.  

a)  After reviewing the claims file and 
examining the veteran, the tuberculosis 
examiner should clearly indicate whether 
a medical diagnosis of tuberculosis is 
warranted in view of clinical, x-ray and 
special test findings, or whether there 
was only a positive PPD test with no 
development of tuberculosis.  A detailed 
explanation should be furnished. 

b)  After reviewing the claims file and 
examining the veteran, the fatigue 
examiner should clearly indicate whether 
a medical diagnosis of chronic fatigue 
syndrome is warranted.  A detailed 
explanation should be furnished. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing any issue which remains 
denied.  The case should be returned to 
the Board for appellate review after the 
veteran and his representative are 
afforded an opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


